       Case 4:21-cv-00027 Document 1 Filed on 01/06/21 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 GEORGE FLORES, TODD                         §
 SCHAFFER, CARLOS LEONARDO                   §
 DELCID, LESLIE DIAZ, and                    §
 MELANIE WHITCOMB on behalf of               §
 themselves and others similarly             §
 situated.                                   §
                                             §
                                             §     CIVIL ACTION NO.: 4:21-cv-27
                Plaintiffs,                  §
                                             §     JURY DEMANDED
 v.                                          §
                                             §
 ACCC GENERAL AGENCY, INC.                   §
 D/B/A ACCC INSURANCE                        §
 COMPANY.                                    §
                                             §
                Defendants.                  §


      COLLECTIVE ACTION COMPLAINT FOR VIOLATION OF THE WARN ACT,
                          29 U.S.C. 2101, ET SEQ.



TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW the Plaintiffs, on behalf of themselves and a class of similarly situated

former employees of Defendant, ACCC General Agency, Inc. d/b/a ACCC Insurance Company

(“Defendant”), pursuant to §2104(a)(5) of the Worker Adjustment and Retraining Notification

Act (“WARN Act”), 29 U.S.C. § 2101, et seq. as follows:

                              I.   NATURE OF THE ACTION

1.      Plaintiffs were employees of Defendant for purposes of the WARN Act until their

termination along with over 50 employees on or about December 31, 2020.
      Case 4:21-cv-00027 Document 1 Filed on 01/06/21 in TXSD Page 2 of 5




                                        2. PARTIES

1.     Plaintiff, George Flores, is an adult resident of Harris County, Texas, who resides at 403

Laurel Pine Dr. Kingwood, Texas 77339.

2.     Plaintiff, Todd Shaffer, is an adult resident of Harris County, Texas, who resides at 16602

Hope Farm Lane Cypress, Texas 77429.

3.     Plaintiff, Carlos Leonardo Delcid, is an adult resident of Fort Bend County, Texas, who

resides at 8811 Grand Villa Ln, Richmond, Texas 77407.

4.     Plaintiff, Leslie Diaz, is an adult resident of Harris County, Texas, who resides at 4906

Glengarry Rd, Houston, Texas 77048.

5.     Plaintiff, Melanie Whitecomb, is an adult resident of Harris County, Texas, who resides

at 2730 Silver Falls Drive, Kingwood, Texas 77339.

6.     Plaintiffs also bring this action on behalf of other Plaintiffs similarly situated who are

currently and formerly employed by Defendant, pursuant to § 2104(a)(5) of the Worker

Adjustment and Retraining Notification Act (“WARN Act”), 29 U.S.C. § 2101.

7.     Defendant, ACCC General Agency, Inc., is a domestic for-profit corporation doing

business in the State of Texas. ACCC General Agency, Inc may be served with process by

service upon its registered agent, Ross E. Bennett Jr., 390 Benmar Drive, Suite 225, Houston,

Texas 77060-2901.

8.     Defendant, ACCC General Agency, Inc., is an employer within the meaning of the

WARN Act, in that the Defendant has employed 300 or more employees who work in the

aggregate at least 4000 hours per week, exclusive of overtime.

9.     Named Plaintiffs were at all time material herein, employees of ACCC Insurance

Company in Houston, TX. Named Plaintiffs were also employees of ACCC Insurance Company,



                                                2
         Case 4:21-cv-00027 Document 1 Filed on 01/06/21 in TXSD Page 3 of 5




until they and the Class Members were terminated, as a part of/result of a Mass Layoff without

the required statutory written notification mandated by the WARN Act.

10.      Other similarly situated employees were employees of ACCC Insurance Company in

Texas.

                                  3.    JURISDICTION AND VENUE

11.      Jurisdiction of this Court is founded on § 2104 of the WARN Act, 29 U.S.C. § 2100 et

seq.

12.      Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1391(b)

because the Defendant and the Plaintiff(s) transacted business within this judicial district and a

substantial part of the events or omissions giving rise to this Complaint occurred in this district.

                                            4.     FACTS

13.      ACCC Insurance offers services and operated in Texas, Georgia, Alabama, New Mexico,

South Carolina, and Mississippi.

14.      ACCC Insurance began massive layoff of the company in the summer of 2020. The first

of these mass layoffs occurred on June 11, 2020 with more than fifty employees with severance

packages.

15.      ACCC Insurance’s next mass layoff occurred on October 20, 2020 with again more than

fifty employees being laid off.

16.      ACCC Insurance’s next mass layoff occurred the first week of December 2020 with yet

again laying off more than fifty employees.

17.      ACCC Insurance sent an email to the remaining employees on December 18, 2020

notifying them that their last day would be on December 31, 2020.

18.      ACCC Insurance did not give any employee the required 60-day notification of mass



                                                  3
        Case 4:21-cv-00027 Document 1 Filed on 01/06/21 in TXSD Page 4 of 5




layoff.

19.       ACCC Insurance Company will permanently shut down all its operations, including the

entire corporate headquarters and terminate all employees on December 31, 2020.

20.       ACCC Insurance Company has not notified the Texas Workforce Commission of its shut

down.

                                  IV.     GENERAL ALLEGATIONS

21.       Section 2101 of the WARN Act requires employers to provide 60 days advance written

notice to each affected employee prior to ordering a plant closing or mass layoff.

22.       This advance notice must also be provided to the State or entity designated by the State to

carry out rapid response activities under § 2864 (a)(2)(A) of the WARN Act, and the chief

elected official of the unit of local government within which such closing or layoff is to occur.

23.       The Defendant ordered and carried out a mass layoff within the meaning of the WARN

Act.

24.       The Defendant failed to provide any advance notice to its employees.

25.       The Defendant’s failure to provide advance notice of a mass layoff is in violation of the

WARN Act.

                                          V.      DAMAGES

26.       Pursuant to § 2104 of the WARN Act, any employer who orders a plant closing or mass

layoff in violation of § 2102 of this title is generally liable to each aggrieved employee who

suffers an employment loss as a result of such closing or layoff for - -

       (A)       back pay for each day of violation; and
       (B)       benefits under an employee benefit plan,

       Calculated for the period of the violation, up to a maximum of sixty (60) days.



                                                   4
      Case 4:21-cv-00027 Document 1 Filed on 01/06/21 in TXSD Page 5 of 5




                                 VI.     JURY DEMAND

27.    Plaintiffs demand a jury on all issues to be tried in this matter. Plaintiffs have submitted

the jury demand and herein submit the jury fee.

                                     VII.   PRAYER

28.    For the reasons set forth above, Plaintiffs respectfully pray that the Defendant be cited to

appear and answer herein, and for the following relief:

       a. Enter a judgement in the favor of Plaintiffs named and other employees similarly
          situated against the Defendant for all amounts owing under the WARN Act, together
          with accumulated prejudgment interest thereon, Plaintiffs’ actual attorney fees, and
          court cost;

       b. Order a complete audit of Defendant’s books and records, in order to determine the
          total amount of fringe benefits owed;

       c. Order that jurisdiction of this matter be retained, pending compliance with the Court’s
          orders; and

       d. all such other and further relief to which Plaintiff and similarly situated employees
          may show themselves to be justly entitled.

                                                      Respectfully Submitted,




                                                      By: ______________________
                                                      Alfonso Kennard, Jr.
                                                      Texas State Bar No. 24036888
                                                      Federal ID No. 713316
                                                      Attorney-In-Charge
                                                      Email Alfonso.Kennard@KennardLaw.com
                                                      2603 Augusta Drive, 1450
                                                      Houston Texas 77057
                                                      Main: 713.742.0900
                                                      Fax: 713.742.0951
                                                      ATTORNEY FOR PLAINTIFF




                                                  5
